Citation Nr: 0433158	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-22 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a testicular 
disorder, to include residuals of a cyst removal.  

4.  Entitlement to service connection for arthritis of 
multiple joints.  

5.  Entitlement to service connection for tuberculosis, 
claimed as a positive purified protein derivative (PPD) test.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for a depressive 
disorder.  

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

9.  Entitlement to a compensable rating for epicondylitis of 
the right elbow.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1964 to December 
1967, from March 1968 to March 1974, and from February 1976 
to November 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

Historically, the veteran did not appeal a June 1986 rating 
action, of which he was notified in July 1986, which in part 
denied service connection for residuals of exposure to 
asbestos and which granted service connection for hearing 
loss of the right ear and for epicondylitis of the right 
elbow, each of which was assigned a noncompensable disability 
rating.  

The veteran appealed a December 1997 rating action which 
denied service connection for multiple disabilities, 
including service connection for a respiratory disability, 
manifested by shortness of breath, claimed as due to exposure 
to smoke.  Also, a compensable rating under 38 C.F.R. § 3.324 
based on multiple service-connected disabilities productive 
of impairment was denied.  

The veteran filed a July 2000 notice of disagreement (NOD) to 
a November 1999 rating which denied service connection for 
PTSD and for a depressive disorder.  Service connection was 
granted for hypertension which was assigned a 10 percent 
disability rating and which mooted the claim for a 
compensable rating under 38 C.F.R. § 3.324 based on multiple 
service-connected disabilities productive of impairment.  

Subsequently, a June 2003 rating granted service connection 
for hearing loss of the left ear but a noncompensable 
evaluation for bilateral hearing loss was continued.  

Rating actions of November 2004 and January 2004 granted 
service connection for additional disabilities, i.e., post-
traumatic headaches, tinnitus, and multiple scars.  While the 
latter rating action also indicated that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a respiratory disability, inasmuch as a 
respiratory disability is not now claimed as being due to 
asbestosis exposure, it should be addressed on a de novo 
basis.  

A January 2004 rating action granted service connection for a 
scar of the abdomen and a July 2004 rating action granted 
service connection for hypertensive cardiomyopathy.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

The veteran was notified in a letter dated September 24/2004, 
that his current appeal was being certified to the Board, and 
that he had 90 days to, among other things, submit additional 
evidence and request a hearing.  See 38 C.F.R. § 20.1304 
(2004).  

On November 4, 2004, the RO Faxed the Board additional 
evidence submitted in this claim but this evidence addressed 
the evaluation, of 30 percent, assigned for the recently 
service-connected hypertensive cardiomyopathy and not an 
issue already developed for appellate consideration.  
However, along with this evidence was a copy of VA Form 21-
4138, Statement in Support of Claim, dated in October 2004 
and signed by the veteran's representative requesting an RO 
hearing "in order that he [the veteran] might clarify the 
issues."  

And as a consequence, the additional evidence and hearing 
request received in November 2004 was received within 90 
days after certification of the appeal to the Board.  But no 
supplemental statement of a case (SSOC) has been issued 
addressing this additional evidence nor has he yet been 
provided any personal hearing, and the veteran has not 
waived his right to have a personal hearing or to have this 
additional evidence initially considered by the RO.  
See 38 C.F.R. §§ 19.31, 20.1304 (2004).  Therefore, since 
this case must be returned to the RO, this additional 
evidence along with the other evidence hopefully obtained on 
remand must be addressed in an Supplemental Statement of the 
Case (SSOC) to preserve the veteran's procedural due process 
rights and avoid unduly prejudicing him in his appeal.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Schedule the veteran for a personal hearing 
before the RO.  

2.  Then readjudicate the claims in light of the 
additional testimony and any additional evidence 
obtained.  

If the benefits sought on appeal remain denied, 
prepare an SSOC and send it to the veteran and 
his representative.  Give them time to respond to 
it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


